Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. A vision system capable of performing run-time three-dimensional (3D) 
Claim 16. A kit comprising: a mount for a vision system, the mount comprising a three-dimensional (3D) 
Claim 23. A non-transitory computer-readable medium encoding a computer program operable…obtaining images of at least a portion of an object and at least of a portion of a three-dimensional (3D) 
End of Amendment. 
Response to Amendment
Claim 14 stand cancelled. Claims 1, 15-16 and 23-24 are currently amended. Claims 1-13 and 15-24 are pending. 
Response to Arguments
The term "appropriate" in claims 1, 16 and 23 is a relative and broad term which renders the claim indefinite.  The term "appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  To overcome the claim indefinite, Examiner recommends amending the claims as presented herein above. 
Examiner also recommends spelling out a word the first time before using the abbreviation, i.e. three-dimensional (3D). Subsequent use of “3D” is acceptable. 
Applicant’s arguments, see Remarks, filed December 17, 2020, with respect to claim 14 (now incorporated in claims 1, 16 and 23) have been fully considered and are persuasive. The 35 USC 102 and 103 rejections of claims 1-13 and 15-24 has been withdrawn. 
Applicant has amended the claim 23-24 in response to the 35 USC 101 rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn.
In view of Examiner’s amendment above, there are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.


Allowable Subject Matter
Claims 1-13 and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 1, 16 and 23 allowable is “perform at least an adjustment of a 3D calibration for each of the acquired images based on information relating to the 3D calibration structure as imaged in the acquired images, wherein the computing device is configured to perform at least the adjustment of the 3D calibration by applying an appropriate one of respective calibration models to each of the acquired images to align the image to a common 3D coordinate frame, wherein the respective calibration models have been generated for the respective predetermined orientations”.
Claims 2-13, 15, 17-22 and 24 are allowed because they are depended on claims 1, 16 and 23, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661